DETAILED ACTION
Response to Arguments
Applicant's claim amendments and arguments filed on 09/13/2021 have been fully considered but they are not persuasive to overcome the rejection. Applicant argued, in page 9, “even assuming, arguendo, that Rizzolo compares text and generates a summary of the same (which Applicant respectfully asserts it does not), there is no discussion regarding conversation features derived from the text anywhere in Rizzolo”. Examiner disagree because it appears that applicant’s intention is directed to narrow interpretation of the phrase Conversation features derived. Since the claim is silent on what the feature mean/is or how/steps the features are derived from the text, Rizzolo’s teaching of “conversation content model” is equated to mean derived conversation features as the rejection indicates [Para. 88]. Furthermore, Rizzolo teaches “In some instances, the content model module 208 determines [derive] one or more content models [feature] based on metadata describing the text of a chat communicated between the two users 125. The metadata describing the text may be a description “Republican National Convention” and the content model may be generated based at least in part on this description” [Para. 75. It’s also clear that the content model/feature is derived/determined/extracted/taken from (based on) the text of the conversation]. 



 “For example, a user 125 may say verbally that she disagrees with a statement by a presidential candidate viewed by the user 125 from the video. The verbal comment made by the user 125 can be converted to text by the asset hosting site 144, and this text can also be content associated with the multi-party communication session that can be used to determine whether to recommend the first multi-party communication session to another user 125 that has requested a recommendation for a multi-party communication to join. This concept is described in more detail below with reference to “user-generated data.” Similarly, one of the users 125 can make a comment about the video via a chat input. For example, the user 125 types “Wow, that candidate has an interesting idea; I'm not sure if I agree with it, but it is interesting.” The text of this chat can also be content associated with the multi-party communication session that can be used to determine whether to recommend the multi-party communication session to another user 125 that has requested a recommendation for a multi-party communication to join” Para. 54. 
 “The determination module 210 determines whether a match exists between the user social interest model and the one or more content models”. “For example, both vectors may include two entities labeled “College X” and “College Football.” In some instances, the determination module 210 may determine a match exists based at least in part on a number of entities in each vector that may be similar. For example, one vector may include an entity labeled tagged “politics” and the other vector may include an entity tagged “Indian recipes.” In some instances, the determination module 210 determines a match exists based at least in part on comparing connections in the social graph for user 125 and the participants of a multi-party communication session. For example, the determination module 210 determines the number of connections for a user 125 included in a list of participants associated with a multi-party communication session. Therefore, the determination module 210 can determine multi-party communication sessions having participants familiar to user 125” in Para. 78.
Applicant also argued, in page 10, that Rizzolo does not teach “generating and delivering to the user a summary [a recommendation which includes a content model in Rizzolo’s fig. 5] based on the text for each of the communication session with matched detected comparing”. Examiner disagree for the following reasons:
 Rizzolo teaches “In some instances, the content model module 208 determines one or more content models based on metadata describing the text of a chat communicated between the two users 125. The metadata describing the text may be a description “Republican National Convention” and the content model may be generated based at least in part on this description” in Para 75.  
FIG. 5 is a graphic representation 500 of an example user interface for recommending multi-party communication sessions on a social network application 109 to a user 125. In the illustrated implementation, the user interface includes the four top-ranked recommendations 502, 504, 506 and 508 that can be in an order based on a ranking Although only four recommendations 502, 504, 506 and 508 are illustrated, the user interface may include any number of recommendations ” in para 91. 
Therefore, it’s clear that the summary (recommendation) such as “republican convention”, and “college football-Collage x” etc… are generated and provided to the user “John doe” based on text transcribed from each voice communication [see fig. 5 and related description]. For reasons stated above, the rejection is maintained.
	Applicant is advised to add more limitations to narrow the claims in order to overcome the cited prior arts.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 6, 10, 12-14, 19, and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Rizzolo et al. (Pub. No. US 20180302761).
Regarding claims 1, 12, and 19, Rizzolo teaches automatically transcribing (speech to text), using a processor device, voices uttered by one or more participants other than a user in each of a plurality of communication sessions from a plurality of communication devices into text [Para. 87-88, fig. 4, 5 and related description]; comparing/matching, for each of the communication sessions, one or more topics of interest to conversation features derived from the text to detect a match there between [Para. 54, 55, 87-88, 91, fig. 4, 5 and related description. it’s clear that the summary (recommendation) such as “republican convention”, “college football-Collage x” etc… is generated and provided to the user “John doe” based on text for each communication by comparing the content model with interest model]; generating and delivering (recommending) to the user a summary based on the text for each of the communication sessions with matches detected by the comparing, the summary including the derived conversation features of each of the communication sessions [Para. 88-89 and fig. 4 and related description]; and automatically connecting the user to at least one of the communication sessions for which the summary has been generated and delivered to the user [fig. 5 and related a multi-party communication session can be public allowing any user 125 to join the multi-party communication session”; Para. 93 “User 125 may join the public multi-party communication by clicking the "Join" button. In some instances, a recommendation may include a description of the multi-party communication session and a list of participants”. It is clear that when the user clicks on JOIN, the system automatically connect the use to the communication session].

Regarding claims 2 and 13, Rizzolo teaches wherein the user is automatically connected to the at least one of the plurality of voice communication sessions such that the user participates in only a subset of an overall conversation in each of the at least one of the one or more voice communication sessions [fig. 4-5 and related description].

Regarding claim 3, Rizzolo teaches wherein the summary informs the user of the respective participants and other information relating to respective contents of the plurality of voice communication sessions [fig. 4, 5 unit 506, and related description; Para. 23 “the multi-party communication session data may include a description, a name, a list of participants, a session type (e.g., chat session, voice conference, video conference”].
In other instances, the upload server 108 performs one or more of: formatting an asset; compressing an asset; metadata tagging an asset; content analysis, etc”; Para. 32 “the content may be text from a voice or video chat between users 125. A speech-to-text system may generate the text by parsing the voice or video chat”].
Regarding claims 10, Rizzolo teaches comprising automatically monitoring the text for occurrences of the topic of interest therein [Para. 66 and 69].
Regarding claims 4 and 14, Rizzolo teaches wherein said comparing step further compares an agenda (schedule) of each of the plurality of voice communication sessions to the conversation features to determine the match [Para. 23 “For example, the multi-party communication session data may include a description, a name, a list of participants, a session type (e.g., chat session, voice conference, video conference), a privacy type (e.g., public, private), a status (e.g., in progress, scheduled for a future time) and/or associated content data.”].
Regarding claim 20, Rizzolo teaches the server is implementing using a cloud/internet configuration [fig. 1 and related description].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolo et al. (Pub. No. US 20180302761) in view of Yopp et al. (Patent No. US 9,996,874).
Regarding claim 5, Rizzolo doesn’t explicitly teach wherein the conversation features comprise patterns, context, and sentiment of each of the plurality of voice communication sessions.
However, Yopp teaches wherein the conversation features comprise patterns, context, and sentiment of each of the plurality of voice communication sessions [Col. 4 lines 50-59].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in chat group recommendation system of Rizzolo the ability to determine patterns, context, and sentiment as taught by Yopp since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
.

Claims 8, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolo et al. (Pub. No. US 20180302761) in view of Quade (Patent No. US 8,521,144).
Regarding claims 8 and 16, Rizzolo doesn’t explicitly teach wherein the plurality of voice communication sessions comprise two or more voice communication sessions, and the method further comprises switching the user between two or more of the voice communication sessions to allow the user to participate in only a respective discussion of the area of interest to the user during the two or more voice communication sessions.
However, Quade teaches a system capable of allowing user to switch between chats rooms [Col. 5 lines 56-64]. 
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in chat group recommendation system of Rizzolo the ability to switch between chatrooms as taught by Quade since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 

Regarding claims 9 and 17, Rizzolo teaches wherein the two or more of the voice communication sessions at least partially overlap in time [Para. 2 “They may participate in a multi-party communication session, either synchronously, in groups, to communicate in real-time (for example, to "video chat") or to share activities (for example, to view video content), or otherwise interact with one another asynchronously in "chat" forums”].

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rizzolo et al. (Pub. No. US 20180302761) in view of Wu (Pub. No. US 20140321631).
Regarding claim 11 and 18, Rizzolo doesn’t explicitly teach the summary of each of the plurality of communication sessions is provided to the user using a communication medium selected from the group consisting of an email message and a text message. 
However, Wu teaches explicitly teach sending meeting invitation via SMS or email [Para. 46].

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666